Citation Nr: 1333146	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  12-16 027	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chondromalacia and degenerative arthritis of the left knee.

2.  Entitlement to a rating higher than 10 percent for residuals of a medial meniscus repair and degenerative arthritis of the right knee.

3.  Entitlement to a compensable rating for residuals of a fracture of the proximal phalanx of the right great toe.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 
INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1945 to March 1965.

This matter initially came before the Board on appeal of a rating decision in September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

VACATUR

On September 25, 2012, the Board issued a decision denying entitlement to higher ratings for the Veteran's bilateral knee and right great toe disabilities.

According to the Social Security Administration, the Veteran died on September [redacted], 2012, during the pendency of the appeal and before the Board issued a decision.

As the Veteran died before the Board issued its decision in September 2012, the Board had no jurisdiction to adjudicate the claims, and the Board's decision must be vacated on grounds of due process.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.904, 20.1302 (2013).
)
ORDER

The decision by the Board on September 25, 2012, denying the claims for increase for left and right knee disabilities and a disability of the right great toe is VACATED.



	                        ____________________________________________
	George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals

